Title: To John Adams from Alvarez & Havart, 19 April 1781
From: Alvarez & Havart (business)
To: Adams, John



Rotterdam 19th: Aprill 1782
Sir

The known Caracter of Your Excellency dispenses us with making any apology for the liberty we take to Address your Excellency with the present, but the happy turn circumstances have lately taken in this Republicq must naturally make to great an impression upon every free born Man, especially upon such a one, who from the beginning of the American troubles with England has consider’d their Cause to be his own, that he should not seek every means to express the satisfaction of his heart; and how should it be possible for him to find any way more proper to fulfill those wishes, then that of bringing them directly to Your Excellency? Give us leave then Sir to congratulate Your Excellence, whole America and whole this Republicq, with the most favourable revolution which has newly taken place here, and has been just now Compleated by the full acknowledgment of the freedom of the United States of America by all our Provinces; an Event brought by upon such an unexpected and singular way that who ever acknowledge a divine Providence, will find her finger upon every Step! How happy shall we then not be if this beginning of confidence between both nations will be productive of the nearest intelligence and uninterrupted connections, so that they may never be separated in future, but their mutual intrest always consider’d as the same! and with how much pleasure will we not contribute all what’s in our power to form and cultivate those happy connexions! May it not be disagreeable then to Your Excellency, that we implore Her protection and Assistance in order to form such connexions! already we have had the Advantage of providing Your Country with some necessary’s by the Way of St: Eustache and through the hands of our unfortunate Friends Messrs: Curson & Gouverneur, with who we have been in a very intimate correspondance, and even when the Island has been taken by our treacherous Ennemies they had a good parcell of our goods under their care through wich means we are very well acquainted with those Merchandises which are most essentially wanted in America, and have no other desire then to find out a sure way to send them thither again the sooner the better; and if even Your Excellence would encourage or Approve of this resolution, a Brother of our last subscriber, should have no objection to go over himself to any Part of America, either to settle there entirely, or att least to make such engagements as will be necessary to drive a Solid and mutual advantageous trade upon in the future, now Your Excellency may easely conceive, from what Use any recommendations of your hand and a few intimations how to behave would be to him, if this plan Shoul’d be entirely resolved upon!
We beg to be excused for having taken so many of Your Excellency’s very precious moments in the Actuall circumstances; the only request we have yet to make, is to may be favoured with a single line in Answer, whither it will not be disagreeable to Your Excellency, that we may have the honour to wait upon her, any day which will be the most convenient to Her, for to insinuate ourselves personally in Her favour, and to Assure Her that nobody can be with more Esteem then Sir Your Excellency’s Most Obedient and devoted Servts:

Alvarez & Havart 

